163 N.J. Super. 453 (1978)
395 A.2d 218
JOSEPH GOLAINE, PLAINTIFF-APPELLANT,
v.
S. GERALD CARDINALE, MAYOR OF THE BOROUGH OF DEMAREST, AND MAYOR AND COUNCIL OF THE BOROUGH OF DEMAREST, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 24, 1978.
Decided November 14, 1978.
Before Judges HALPERN, ARD and ANTELL.
*454 Mr. Richard A. Kurland argued the cause for the appellant (Messrs. Stein and Kurland, attorneys).
Mr. Richard D. McLaughlin argued the cause for the respondents (Mr. John A. Schepisi, attorney).
PER CURIAM.
The judgment of the Superior Court, Law Division, is affirmed substantially for the reasons expressed in the opinion of the court below, 142 N.J. Super. 385.
Affirmed.